Lamorelle, P. J.,
A review may not be had where the only reason urged is that the petitioners, notwithstanding that they all had notice of the filing of the account, failed to attend the audit, failed to present the claim they now make and failed to ask for a rehearing before the account was confirmed absolutely. The petition was filed upwards of a year after such confirmation. The error of law complained of is that the Auditing Judge awarded the trustee a sum in excess of that reasonably required to pay the one surviving child of testator her $15 per month. This is not an error of law; it is an exercise of discretion, and considering the present condition of matters financial, it might be unwise to disturb his ruling; in fact, it is *651extremely doubtful if, in the event of a review being granted, the fund so set aside would or should be presently depleted.
Those who now seek a share of the principal are in receipt of pro rata income, and the award which they seek to set aside is without prejudice “to any further and ultimate claim for any excess principal.”
The prayer of the petition is refused and the petition dismissed, without prejudice to the rights of any of the parties interested in the estate.